     Case 1:20-cv-00262-DAD-JDP Document 12 Filed 11/13/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAFAEL PALAFOX, et al.,                           Case No. 1:20-cv-00262-DAD-JDP
12                         Plaintiffs,                  ORDER DIRECTING THE CLERK TO
                                                        CLOSE THE CASE
13             v.
                                                        ECF No. 9
14    FCA US LLC, et al.,
15                         Defendants.
16

17

18            The parties have filed a notice of voluntary dismissal of his case. ECF No. 9. Under Rule
19   41(a) the parties may voluntarily dismiss this action without an order from the court. Fed. R. Civ.
20   P. 41(a)(1)(A)(ii). Thus, this case has been dismissed as stipulated in the parties’ notice. The
21   clerk of court is directed to close this case.
22

23   IT IS SO ORDERED.

24
     Dated:         November 12, 2020
25                                                     JEREMY D. PETERSON
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
